Per Cubiam.
Plaintiff Joseph Eedor recovered a verdict against both defendants in the sum of $2,118.05, and plaintiff Stephen Molnar recovered a verdict against both defendants in the sum of $125.
The defendant Lonis Shrivonek did not answer and did not appear at the trial. The defendant Doole’s Taxi Service answered and defended at the trial.
A rule to show cause why the verdict in favor of Joseph Eedor should not be set aside was granted by the trial judge and two reasons are assigned thereon.
1. It is charged that the verdict in favor of plaintiff Eedor is excessive. This plaintiff was painfully injured, having suffered “a separation at the costosternal joint at the fourth and fifth ribs, or fifth rib.” He was under a doctor’s care from April 8th, 1929, to the date of trial on January 29th, 1930, and would require treatment thereafter. He suffered a total loss of earnings for three months and partial loss *8thereafter for some months. He earned from $40 to $45 a week. His doctor’s bills exceeded $100 at the time of trial.
The verdict is ample, but we are unable to conclude that it is excessive under the proofs.
2. Nor are we able to conclude that the verdict is against the weight of the evidence.
The plaintiffs were passengers of the defendant taxi service for hire. The taxicab and the car of the defendant Skrivonek collided head-on. The two plaintiffs testified in their own behalf and the driver of the taxicab, Joseph La Guardia, testified for defendant as to the happening. Erom their testimony and other corroborating circumstances it was a question of fact for the jury, and we are of opinion that the jury might very properly reach a verdict in favor of the plaintiffs against the defendant Doole’s Taxi Service.
The rule to show cause is discharged.